 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   MEREDITH MCGLOWN,

 9                                  Plaintiff,          CASE NO. C18-1403-RSM

10          v.
                                                        ORDER GRANTING APPLICATION TO
11   DEPARTMENT OF HOMELAND                             PROCEED IN FORMA PAUPERIS
     SECURITY, et al.,
12
                                    Defendants.
13

14          Although providing some confusing and conflicting information, it does not appear

15   plaintiff has funds available to afford the $400.00 filing fee. Plaintiff therefore financially

16   qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1), and her IFP

17   application (Dkt. 1) is GRANTED. However, the undersigned recommends review under 28

18   U.S.C. § 1915(e)(2)(B).      See also Cause Nos. 16‐1038‐RSL, 17-202-JCC, 17‐0618-RSM,

19   17‐0924‐RAJ, and 17‐1815‐RAJ. The Clerk of the Court is directed to send a copy of this Order

20   to plaintiff and to the assigned District Judge.

21          DATED this 2nd day of October, 2018.

22

23
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge


     ORDER
     PAGE - 1
